IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-745

                                        No. COA22-260

                                   Filed 15 November 2022

     Guilford County, Nos. 17CRS72674, 23276

     STATE OF NORTH CAROLINA

                  v.

     TIMOTHY GERARD WALKER, Defendant.


           Appeal by Defendant from judgments entered 27 August 2021 by Judge

     Michael D. Duncan in Guilford County Superior Court. Heard in the Court of Appeals

     20 September 2022.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General Michael
           Bulleri, for the State.

           William D. Spence for Defendant-Appellant.


           INMAN, Judge.


¶1         Defendant Timothy Gerard Walker (“Defendant”) appeals from two judgments

     entered following jury verdicts convicting him of first-degree murder and possession

     of a firearm by a felon. After careful review, we hold Defendant received a fair trial,

     free from error.
                                         STATE V. WALKER

                                          2022-NCCOA-745

                                         Opinion of the Court



                     I.    FACTUAL AND PROCEDURAL HISTORY

¶2         On 9 April 2017, Defendant and two other men, Michael Watts and James

     Christopher Brooks, were relaxing at Mr. Brooks’ house in High Point, North

     Carolina. Defendant and Mr. Brooks were sitting on a couch watching television and

     drinking alcohol when Marcus Boyce entered Mr. Brooks’ house and began arguing

     with Defendant. Mr. Brooks told the men he did not want any trouble in his house,

     and Mr. Boyce said he would respect Mr. Brooks’ request. He then asked Defendant

     to go outside so that they could have a “fair fight.” Defendant remained seated and

     the verbal altercation continued, with Mr. Boyce telling Defendant “when I see you

     again I’m going to lay you where you stand” and “[w]herever I see you at, I’m gonna

     kill you. I don’t care if it’s with your son, at your grandma’s house, at the store[.]” Mr.

     Boyce also put his finger in Defendant’s face and spit on him as he yelled. Mr. Boyce

     never put a hand on Defendant and, although he threatened to kill Defendant at a

     later time, he expressly stated he would not do so in Mr. Brooks’ home.

¶3         After Mr. Boyce—who was unarmed—made these statements, Defendant

     removed a pistol from his waistband and shot Mr. Boyce at least six times. After the

     first few bullets struck Mr. Boyce in the back, pelvis, arm, leg, and chest, Mr. Boyce

     bent over and two bullets struck him in the head. Defendant had purchased the gun

     after a prior argument with Mr. Boyce and in anticipation of a future confrontation.
                                       STATE V. WALKER

                                           2022-NCCOA-745

                                       Opinion of the Court



¶4         Defendant left Mr. Brooks’ house with the firearm. Mr. Brooks called 9-1-1

     and emergency officials arrived at the scene to confirm the death of Mr. Boyce. Law

     enforcement issued a warrant for Defendant’s arrest, and Defendant turned himself

     in to the police 18 days later. Defendant spoke to his girlfriend while out of police

     custody, telling her that he intended to deny being at the scene rather than claim

     self-defense.

¶5         Defendant was indicted for first-degree murder and possession of a firearm by

     a felon on 10 October 2017. Defendant provided notice of his intent to plead self-

     defense on 26 March 2019. Defendant’s case went to trial on 23 August 2021 in

     Guilford County. Defendant twice moved to dismiss the charges against him—once

     at the close of the State’s evidence and once at the close of all the evidence—and both

     motions were denied. Defendant then requested a “stand your ground” instruction

     during the charge conference, which the trial court also denied.

¶6         On 27 August 2021, the jury found Defendant guilty on both charges.

     Defendant was sentenced to life imprisonment without parole on the conviction of

     first-degree murder and a concurrent sentence of 17-30 months on the conviction of

     possession of a firearm by a felon. Defendant gave oral notice of appeal.

                                     II.     ANALYSIS

¶7         Defendant asserts the trial court erred in: (1) denying his motions to dismiss

     the first-degree murder charge for lack of premeditation and deliberation; (2) giving
                                        STATE V. WALKER

                                          2022-NCCOA-745

                                        Opinion of the Court



     the pattern jury instruction on deliberation in light of the particular facts of the case;

     and (3) refusing to give a “stand your ground” instruction as requested by Defendant.

     We hold that Defendant has failed to demonstrate error or prejudice under any

     theory.

        1. Standards of Review

¶8         This Court reviews the trial court’s denial of a motion to dismiss de novo. State

     v. Smith, 186 N.C. App. 57, 62, 650 S.E.2d 29, 33 (2007). After a defendant’s motion

     to dismiss, the court must decide “whether there is substantial evidence (1) of each

     essential element of the offense charged, or of a lesser offense included therein, and

     (2) of defendant’s being the perpetrator of such offense. If so, the motion is properly

     denied.” State v. Fritsch, 351 N.C. 373, 378, 526 S.E.2d 451, 455 (2000) (citation and

     quotation marks omitted). Substantial evidence is defined as “such relevant evidence

     as a reasonable mind might accept as adequate to support a conclusion.” State v.

     Blake, 319 N.C. 599, 604, 356 S.E.2d 352, 255 (1987) (citations omitted). We must

     consider the evidence in the light most favorable to the State and with the benefit of

     all reasonable inferences. Fritsch, 351 N.C. at 378-79, 526 S.E.2d at 455.

¶9         Alleged errors in the trial court’s jury instruction are reviewed under different

     standards, depending on whether such errors were preserved. If a defendant failed

     to preserve his challenge to the trial court’s instruction, we review the issue for plain

     error when explicitly asserted in the defendant’s brief. State v. Foye, 220 N.C. App.
                                         STATE V. WALKER

                                          2022-NCCOA-745

                                         Opinion of the Court



       37, 44, 725 S.E.2d 73, 79 (2012); see also N.C. R. App. P. 10(a)(4) (2022). “Under the

       plain error rule, defendant must convince this Court not only that there was error,

       but that absent the error, the jury probably would have reached a different result.”

       State v. Jordan, 333 N.C. 431, 440, 426 S.E.2d 692, 697 (1993).

¶ 10         Preserved challenges to jury instructions are reviewed de novo.        State v.

       Richardson, 270 N.C. App. 149, 152, 838 S.E.2d 470, 473 (2020). In determining

       whether the requested instruction is warranted, we view the evidence in the light

       most favorable to the defendant. State v. Debiase, 211 N.C. App. 497, 504, 711 S.E.2d

       436, 441 (2011). To prevail on appeal, the defendant must show that there is a

       “reasonable possibility” that the jury would have reached a different result had the

       requested instruction been given. See State v. Brewington, 343 N.C. 448, 454, 471

       S.E.2d 398, 402 (1996).

          2. Motions to Dismiss

¶ 11         Defendant first contends that the trial court erred in denying his motions to

       dismiss the charge of first-degree murder, asserting that the shooting was in the heat

       of passion and without premeditation and deliberation.         The State disagrees,

       highlighting the evidence showing: (1) the number of times the deceased was shot; (2)

       Defendant shot Mr. Boyce twice in the head after shooting him in the body several

       times; (3) Defendant’s departure from the scene without rendering aid, evading police

       for 18 days, and telling his girlfriend he intended to deny being at the scene rather
                                          STATE V. WALKER

                                           2022-NCCOA-745

                                          Opinion of the Court



       than proclaim self-defense; and (4) Defendant’s testimony that he had bought the gun

       in anticipation of a violent confrontation with Mr. Boyce. We agree with the State

       that there was sufficient evidence of premeditation and deliberation to send the first-

       degree murder charge to the jury.

¶ 12         First-degree murder is defined in part as a “willful, deliberate, and

       premeditated killing[.]” N.C. Gen. Stat. § 14-17(a) (2021). Courts consider different

       factors to determine if a killing occurred with premeditation and deliberation. State

       v. Pittman, 332 N.C. 244, 255, 420 S.E.2d 437, 443 (1992). These factors include:

                    (1) want of provocation on the part of the deceased; (2) the
                    conduct and statements of the defendant before and after
                    the killing; (3) threats and declarations of the defendant
                    before and during the occurrence giving rise to the victim's
                    death; (4) ill-will or previous difficulty between the parties;
                    (5) evidence that the killing was done in a brutal manner;
                    and (6) the nature and number of the victim's wounds.

       Id.

¶ 13         The number of gunshot wounds inflicted is probative on the issue, as there is

       “some amount of time, however brief, for thought and deliberation . . . between each

       pull of the trigger.” State v. Austin, 320 N.C. 276, 296, 357 S.E.2d 641, 653 (1987).

       Also relevant is whether the defendant “left the deceased to die without attempting

       to obtain assistance for the deceased.” State v. Hunt, 330 N.C. 425, 428, 410 S.E.2d

       478, 481 (1991). In analyzing premeditation and deliberation, courts look to the

       “totality of the circumstances” rather than a single factor. State v. Hager, 320 N.C.
                                           STATE V. WALKER

                                            2022-NCCOA-745

                                           Opinion of the Court



       77, 82, 357 S.E.2d 615, 618 (1987) (citing State v. Corn, 303 N.C. 293, 278 S.E.2d 221

       (1981)).

¶ 14         Defendant rightly notes that there are circumstances in which a verbal

       altercation is so provocative as to foreclose a finding of premeditation. Under that

       precedent, “words or conduct not amounting to an assault or threatened assault, may

       be enough to arouse a sudden and sufficient passion in the perpetrator to negate

       deliberation and reduce a homicide to murder in the second degree.” State v. Watson,

       338 N.C. 168, 177, 449 S.E.2d 694, 700 (1994). However, “Defendant’s mere anger at

       the victim is not alone sufficient to negate deliberation. . . . What is required to negate

       deliberation . . . is a sudden arousal of passion, brought on by sufficient provocation

       during which the killing immediately takes place.” Id. at 178, 499 S.E.2d at 700.

       Evidence of a heated argument does not, however, foreclose a finding of premeditation

       and deliberation, as “[a perpetrator] may deliberate, may premeditate, and may

       intend to kill after premeditation and deliberation, although prompted and to a large

       extent controlled by passion at the time.” State v. Vause, 328 N.C. 231, 238, 400

       S.E.2d 57, 62 (1991). It is only when all the evidence shows a lack of premeditation

       and deliberation that this element is negated, Watson, 338 N.C. at 177, 499 S.E.2d at

       700, and “evidence of [a] quarrel . . . is not enough to negate deliberation as a matter

       of law.” Id. at 178, 499 S.E.2d at 700; see also State v. Misenheimer, 304 N.C. 108,

       114, 282 S.E.2d 791, 796 (1981) (holding the State submitted sufficient evidence of
                                        STATE V. WALKER

                                          2022-NCCOA-745

                                         Opinion of the Court



       premeditation and deliberation notwithstanding the fact that “all the evidence

       showed that the killing occurred after defendant and his father had engaged in a

       struggle and his father had twice ‘grabbed’ defendant”).

¶ 15         These precedents establish that evidence of a verbal altercation does not serve

       to negate a charge of first-degree murder when “there was other evidence sufficient

       to support the jury’s finding of both deliberation and premeditation.” Watson, 338

       N.C. at 178, 499 S.E.2d at 700-01. Other such evidence exists here. Indeed, the Court

       in Watson rejected a defendant’s claim that premeditation was negated in part

       because—as in this case—there was existing ill will between the defendant and

       victim, the defendant had bought a gun in anticipation of an altercation with the

       victim, and such evidence “tend[ed] to show preparedness on the part of defendant to

       kill the victim before the argument between them ensued.” Id. at 177, 499 S.E.2d at

       700. The Supreme Court also pointed out that the victim was shot multiple times—

       again, as occurred here—and that the number of shots supported a finding of

       premeditation and deliberation. Id. at 179, 499 S.E.2d at 701.

¶ 16         Defendant attempts to analogize this case to State v. Corn and State v.

       Williams, both of which vacated first-degree murder convictions on the basis that

       there was insufficient evidence of premeditation and deliberation when a defendant

       shot the victim following a verbal altercation. Corn, 303 N.C. at 298, 278 S.E.2d at

       224; State v. Williams, 144 N.C. App. 526, 530-31, 548 S.E.2d 802, 805-06 (2001).
                                          STATE V. WALKER

                                           2022-NCCOA-745

                                          Opinion of the Court



       However, the facts of those cases are materially different; the defendant in Corn fired

       his gun at two men who were “bigger than him . . . and with a history of violence—

       who were charging at him while he was on the couch in his home,” State v. Dennison,

       171 N.C. App. 504, 509, 615 S.E.2d 404, 408 (2005) (describing Corn), while the

       defendant in Williams fired his weapon after being struck in the jaw by the victim.

       Williams, 144 N.C. App. at 527, 548 S.E.2dat 804. Neither defendant bought their

       firearms in anticipation of a violent confrontation with their victims, and both

       cooperated with the respective investigations within 24 hours of each shooting. Corn,

       303 N.C. at 295, 278 S.E.2d at 222; Williams, 144 N.C. App. at 530-31, 548 S.E.2d at

       805-06. Nor was there any evidence of prior arguments or ill will between the victims

       and the defendants in those cases.       Corn, 303 N.C. at 298, 278 S.E.2d at 224;

       Williams, 144 N.C. App. at 530-31, 548 S.E.2d at 805.           And, in Williams, the

       defendant fired only a single shot. 144 N.C. App. at 531, 548 S.E.2d at 805.

¶ 17         None of the dispositive facts in Corn or Williams is present here.            The

       unequivocal evidence shows Defendant had previously quarreled with the victim and

       shot the victim at least six times in the back, pelvis, and head. After several shots

       struck the victim’s torso, Defendant shot the victim in the head. Defendant himself

       testified that he left the victim at the scene of the crime without trying to render aid.

       He also took the murder weapon, which he had purchased in anticipation of a violent

       confrontation with the victim, when he fled. Defendant then remained on the lam for
                                             STATE V. WALKER

                                              2022-NCCOA-745

                                             Opinion of the Court



       18 days with knowledge that there was a warrant out for his arrest. He informed his

       girlfriend he intended to deny shooting the victim rather than admit doing so in self-

       defense.   Based on the evidence presented, the jury could rationally infer that

       Defendant killed Mr. Boyce with premeditation and deliberation notwithstanding the

       verbal argument between the two men.              The trial court did not err in denying

       Defendant’s motions to dismiss the first-degree murder charge.

          3. Pattern Instruction on Deliberation

¶ 18          Defendant next argues that the trial court erred in giving the pattern jury

       instruction on premeditation and deliberation, conceding that trial counsel did not

       object to the instruction during the charge conference. Defendant specifically and

       distinctly contends the trial court’s instruction amounted to plain error,1 and we

       therefore review this unpreserved issue under that standard.

¶ 19          Defendant does not dispute that the court followed Pattern Jury Instruction

       206.1 for first-degree murder, which includes a definition and explanation of




              1 Defendant argues in the alternative that this error was preserved as a matter of law,
       as a trial judge is obligated to instruct the jury on all essential features of the case arising
       from the evidence. State v. Harris, 306 N.C. 724, 727, 295 S.E.2d 391, 393 (1982).
       Defendant’s automatic preservation argument fails because our Supreme Court has
       elsewhere made clear that failure to object to a jury instruction waives harmless error review
       and subjects the issue to plain error review only. See, e.g., State v. Lawrence, 365 N.C. 506,
       514, 723 S.E.2d 326, 332 (2012) (holding plain error review was the proper standard
       applicable to a defendant’s claim that the trial court erred in omitting an instruction on a
       necessary element of the crime when defendant did not lodge any objection to the jury
       charge).
                                          STATE V. WALKER

                                           2022-NCCOA-745

                                          Opinion of the Court



       deliberation as an element of the crime. Rather, Defendant believes the facts in this

       case required the following additional instruction on deliberation: “If you find that

       defendant shot Mr. Boyce during a passion suddenly aroused by Mr. Boyce’s assault

       or threatened assault upon defendant, or by his aggressive conduct toward defendant,

       then defendant would not be guilty of first degree murder.”

¶ 20         Defendant’s argument relies entirely on a dissenting opinion in State v.

       Patterson, 288 N.C. 553, 574, 220 S.E.2d 600, 615 (1975) (Exum, J., dissenting), which

       has no force of law. See Georgia v. Public.Resource.Org, Inc., ___ U.S. ___, ___, 206 L.

       Ed. 2d 732, 748 (2020) (“As every judge learns the hard way, comments in a dissenting

       opinion about legal principles and precedents are just that: comments in a dissenting

       opinion.” (cleaned up) (quotation marks and citation omitted)). Further, the dissent

       in Patterson was based on a “bare bones definition of deliberation” given in that case,

       288 N.C. at 575, 220 S.E.2d at 616, and the pattern jury instruction used here was

       substantially more detailed in its definition and examples. See State v. Cagle, 266

       N.C. App. 193, 202, 830 S.E.2d 893, 900 (2019) (rejecting a similar argument that the

       pattern instruction was insufficient to describe premeditation and deliberation after

       noting that the pattern instruction, also used in this case, “defined and provided

       examples of deliberation”).

¶ 21         The pattern instruction used here also encompassed the law and meaning

       provided by the Defendant’s proposed instruction, as it stated premeditation is shown
                                          STATE V. WALKER

                                           2022-NCCOA-745

                                          Opinion of the Court



       “[i]f the intent to kill was formed with a fixed purpose not under the influence of some

       suddenly aroused violent passion.”       (emphasis added). The trial court gave an

       instruction that accurately reflected the law and evidence, and it was “not required

       to frame . . . instructions with any greater particularity than is necessary to enable

       the jury to understand and apply the law to the evidence bearing upon the elements

       of the crime charged.” State v. Lewis, 346 N.C. 141, 145, 484 S.E.2d 379, 381 (1997)

       (quotation marks and citation omitted). Defendant has thus failed to show plain

       error.

          4. “Stand Your Ground” Instruction

¶ 22            In his final argument, Defendant contends that the trial court prejudicially

       erred in refusing to give the following “stand your ground” instruction requested

       during the charge conference:

                      If the defendant was not the aggressor and the defendant
                      was at a place where the defendant had a lawful right to
                      be, the defendant could stand the defendant’s ground and
                      repel force with force regardless of the character of the
                      assault being made upon the defendant. However, the
                      defendant would not be excused if the defendant used
                      excessive force.

       Defendant specifically argues that the failure to instruct the jury that he could “repel

       force with force regardless of the character of the assault being made upon the

       defendant” was prejudicial, as the jury was not informed that “defendant had the

       right to use deadly force even if it had not been wielded against him.”
                                          STATE V. WALKER

                                           2022-NCCOA-745

                                          Opinion of the Court



¶ 23         Instead of Defendant’s requested instruction, the trial court charged the jury

       as follows:

                     The defendant would be excused of . . . murder on the
                     ground of self-defense if, first, the defendant believed it
                     was necessary to kill the victim or to use deadly force
                     against the victim in order to save the defendant from
                     death or great bodily harm.

                     And, second, the circumstances, as they appeared to the
                     defendant at the time, were sufficient to create such a
                     belief in the mind of a person of ordinary fitness.

                     In determining the reasonableness of the defendant’s belief
                     you should consider the circumstances as you find them to
                     have existed from the evidence including

                     ....


                     [t]he fierceness of the assault, if any, upon the defendant

                     ....


                     The defendant would not be guilty of murder or
                     manslaughter if the defendant acted in self-defense and if
                     the defendant did not use excessive force under the
                     circumstances.

       Notably, the trial court expressly told the jury Defendant was not guilty if he acted

       proportionally to the threat posed. Ultimately, Defendant’s argument fails because

       proportionality is still a pre-requisite to asserting self-defense even when a defendant

       had no duty to retreat.
                                         STATE V. WALKER

                                           2022-NCCOA-745

                                         Opinion of the Court



¶ 24         Defendant’s argument is foreclosed by our Supreme Court’s recent decision in

       State v. Benner, where a defendant shot and killed a victim in the defendant’s home.

       380 N.C. 621, 2022-NCSC-28, ¶ 13. That decision makes clear that the use of deadly

       force cannot be excessive and must still be proportional even when the defendant has

       no duty to retreat and is entitled to stand his ground:

                    [T]he proportionality rule inherent in the requirement that
                    the defendant not use excessive force continues to exist
                    even in instances in which a defendant is entitled to stand
                    his or her ground. For that reason, a trial court need not
                    use the expression “regardless of the character of the
                    assault” in the absence of a concern that the jury would
                    believe that the nature of the assault that the victim had
                    made upon the defendant had some bearing upon the
                    extent to which a defendant attacked in his own home has
                    a duty to retreat before exercising the right of self-defense.
                    In view of the fact that the trial court made no distinction
                    between a simple and a felonious assault in its instructions
                    to the jury concerning the extent to which defendant was
                    entitled to exercise the right of self-defense without making
                    an effort to retreat and did not tell the jury that defendant
                    was not entitled to use a firearm or any other form of
                    deadly force in the course of defending himself from [the
                    victim’s] attack as long as he actually and reasonably
                    believed that he needed to use deadly force to protect
                    himself from death or great bodily injury, the trial court
                    did not need to further clarify that defendant was entitled
                    to exercise the right of self-defense “regardless of the
                    character of the assault.”


       Id. ¶ 29 (quotation marks and citations omitted). Because the trial court in that case

       instructed the jury that the defendant had no duty to retreat and could use deadly
                                          STATE V. WALKER

                                           2022-NCCOA-745

                                          Opinion of the Court



       force if proportional to the threat posed by the victim, the trial court did not err in

       declining to give a special “stand your ground” instruction. Id.

¶ 25         Defendant asserts Benner does not apply in this case because the right to stand

       one’s ground in the home arises under common law, while Defendant’s right to stand

       his ground outside the home arose under statute. See id. ¶ 21 (noting that N.C. Gen.

       Stat. §§ 14-51.2 and 14-51.3 (2021) extended the common law right to stand one’s

       ground in self-defense to places outside the home under certain circumstances).

       However, the language Defendant claims was prejudicially omitted—that he could

       respond to force with force regardless of the nature of the assault—was deemed in

       Benner to be “rooted in common, rather than statutory, law.” Id. ¶ 25. The Supreme

       Court also held in Benner that a distinction between common and statutory law was

       immaterial when the trial court’s instruction adequately conveyed the proportionality

       requirement to the jury. Id. ¶ 26. Here, the instruction given by the trial court

       effectively conveyed the proportionality concept to the jury, as it told the jury

       Defendant could respond with deadly force if it was not excessive. The instruction

       requested by Defendant does not state that he could respond to force with deadly force

       regardless of the character of the assault. Instead, it provides that Defendant could

       reply to “force with force regardless of the character of the assault being made upon

       the defendant. However, the defendant would not be excused if the defendant used

       excessive force.” The trial court therefore did not err in its instruction, as its charge
                                          STATE V. WALKER

                                           2022-NCCOA-745

                                          Opinion of the Court



       effectively conveyed the concept that Defendant incorrectly claims was prejudicially

       omitted. Benner, ¶ 29.

¶ 26         Even if Benner does not apply, the “stand your ground” statute on which

       Defendant relies imposes the same requirement that any use of deadly force be

       proportional to that threatened against Defendant. Subsection 14-51.3(a) provides

       that a person in a place he has a legal right to be may use deadly force without

       retreating if either of the following apply: “(1) He . . . reasonably believes that such

       force is necessary to prevent imminent death or great bodily harm to himself or . . .

       another,” or “(2) Under the circumstances permitted pursuant to [Section] 14-51.2.”

       N.C. Gen. Stat. § 14-51.3(a) (2021). Section 14-51.2, the “castle doctrine” statute,

       simply provides that a lawful occupant of a home, workplace, or motor vehicle is

       entitled to a rebuttable presumption that deadly force is reasonable when used

       against someone who had or was unlawfully breaking into that location or kidnapping

       someone from that location. N.C. Gen. Stat. § 14-51.2; see also State v. Austin, 279

       N.C. App. 377, 2021-NCCOA-494, ¶¶ 24-25 (describing the presumption created by

       the castle doctrine statute and the circumstances in which it applies). In other words,

       the castle doctrine statute does not obviate the proportionality requirement inherent

       to lethal self-defense; instead, it simply presumes that the proportionality

       requirement is satisfied under specific circumstances.
                                          STATE V. WALKER

                                           2022-NCCOA-745

                                          Opinion of the Court



¶ 27         Here, Defendant was not the owner of the home where the victim was shot,

       and the homeowner, Mr. Brooks, testified that the victim was “more than welcome”

       in the house and was never told to leave. Because the castle doctrine statute does not

       apply to this circumstance, Defendant could use deadly force against the victim under

       Subsection 14-51.3(a) only if it was necessary to prevent imminent death or great

       bodily harm, i.e., if it was proportional. N.C. Gen. Stat. § 15-51.1(a)(1). The jury was

       given exactly this instruction and was told Defendant was not guilty “if the defendant

       acted in self-defense and if the defendant did not use excessive force under the

       circumstances.”

¶ 28         Lastly, even if the trial court did err in declining to give the requested

       instruction, Defendant cannot show prejudice.             As Defendant’s own requested

       instruction recognized, he could not use lethal self-defense if doing so amounted to

       “excessive force,” and the evidence overwhelmingly demonstrates that Defendant’s

       force was excessive. Defendant was under no threat of imminent harm: while Mr.

       Boyce threatened to kill Defendant at some unknown time in the future, he was clear

       that he had no intention of killing Defendant in Mr. Brooks’ home at the time of the

       altercation. The only actual physical “assault” in evidence was the victim spitting on

       Defendant as he shouted. Lethal force is not a proportional response to being spit on.

       Because the overwhelming evidence shows that the lethal force used was excessive

       and precluded any “stand your ground” defense, Defendant cannot show prejudicial
                                            STATE V. WALKER

                                             2022-NCCOA-745

                                            Opinion of the Court



       error. See Benner, ¶ 30 (holding no prejudice in failure to give an identical requested

       instruction because “the record contains more than sufficient evidence from which a

       reasonably jury could have determined that defendant used excessive force when he

       killed [the victim]”).

                                     III.     CONCLUSION

¶ 29          The trial court properly denied Defendant’s motions to dismiss, did not plainly

       err in its deliberation jury instruction, and did not err in denying Defendant’s request

       for a specific “stand your ground” instruction. For the foregoing reasons, we hold that

       Defendant received a fair trial, free from error.



              NO ERROR.

              Judges DIETZ and JACKSON concur.